UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                         Before
                               YOB, KRAUSS, and BURTON
                                Appellate Military Judges

                            UNITED STATES, Appellee
                                         v.
                          Sergeant JAMIL V. WILLIAMS
                           United States Army, Appellant

                                     ARMY 20090619

                      Headquarters, III Corps and Fort Hood
                        Gregory A. Gross, Military Judge
        Lieutenant Colonel Anthony T. Febbo, Acting Staff Judge Advocate


For Appellant: Lieutenant Colonel Jonathan F. Potter, JA; Captain Barbara A.
Snow-Martone, JA (on brief); Colonel Patricia A. Ham, JA; Lieutenant Colonel
Imogene M. Jamison, JA; Major Jacob D. Bashore, JA; Captain Barbara A. Snow-
Martone, JA (reply brief).

For Appellee: Major Amber J. Williams, JA; Major LaJohnne A. White, JA; Captain
Daniel H. Karna, JA (on brief).


                                        26 June 2013
                      -------------------------------------------------------
                         SUMMARY DISPOSITION ON REMAND
                      -------------------------------------------------------

Per Curiam:

       A panel of officers and enlisted members, sitting as a general court-martial,
convicted appellant, contrary to his pleas, of absence without leave terminated by
apprehension, willfully disobeying a superior commissioned officer, violation of a
lawful general regulation, false official statement, consensual sodomy, assault
consummated by a battery, adultery, and obstructing justice, in violation of Articles
86, 90, 92, 107, 125, 128, and 134, Uniform Code of Military Justice, 10 U.S.C. §§
886, 890, 892, 907, 925, 928, 934 (2006) [hereinafter UCMJ]. See Manual for
Courts-Martial, United States (2012 ed.), pt. IV, ¶¶ 62.b. and 96.b. The panel
sentenced appellant to a bad-conduct discharge, confinement for nine months,
forfeiture of all pay and allowances, and reduction to the grade of E-1. The
convening authority approved the adjudged sentence and credited appellant with 116
days of pretrial confinement against the sentence to confinement.
WILLIAMS—ARMY 20090619

        On 21 December 2011, we issued a decision in this case, affirming the
findings of guilty and the sentence. On 10 July 2012, our superior court reversed
our decision as to Charge IV and its Specification (adultery in violation of Article
134, UCMJ), as to Additional Charge V, Specification 1 (obstructing justice in
violation of Article 134, UCMJ), and as to the sentence and returned the record of
trial to The Judge Advocate General of the Army for remand to this court for further
consideration in light of United States v. Humphries, 71 M.J. 209 (C.A.A.F. 2012).
On 30 July 2012, in light of Humphries, we set aside appellant’s convictions for
adultery and obstructing justice, reassessed and affirmed the sentence. On 13 June
2013, our superior court reversed our decision as to Charge II and its specification,
and the sentence, in light of United States v. Castellano, 72 M.J. 217 (C.A.A.F.
2013), and returned the record of trial to The Judge Advocate General of the Army
for remand to this court to either dismiss Charge II and its specification and reassess
the sentence based on the affirmed findings or order a rehearing on the affected
charge and the sentence.

      For the sake of judicial economy, in light of the aggravated nature of the
remaining offenses and recognition that, under the circumstances of this case, the
sentencing landscape does not significantly change with dismissal of the consensual
sodomy charge, we dismiss Charge II and its specification and reassess the sentence.
See United States v. Sales, 22 M.J. 305 (C.M.A. 1986); United States v. Moffeit, 63
M.J. 40 (C.A.A.F. 2006)

       The finding of guilty of Charge II and its Specification is set aside and
dismissed. The remaining findings of guilty are again affirmed. Reassessing the
sentence on the basis of the error noted, the entire record, and in accordance with the
principles of United States v. Sales, 22 M.J. 305 (C.M.A. 1986), and United States v.
Moffeit, 63 M.J. 40 (C.A.A.F. 2006), to include the factors identified by Judge Baker
in his concurring opinion in Moffeit, the court affirms only so much of the sentence
that includes a bad-conduct discharge, confinement for eight months, forfeiture of
all pay and allowances, and reduction to the grade of E-1. All rights, privileges, and
property, of which appellant has been deprived by virtue of that portion of the
findings and sentence set aside by this decision, are ordered restored. See Articles
58b(c) & 75(a), UCMJ.



                                        FOR THE COURT:




                                        MALCOLM H. SQUIRES, JR.
                                        MALCOLM H. SQUIRES, JR.
                                        Clerk of
                                        Clerk of Court
                                                 Court



                                           2